          Case: 3:20-cv-00018-wmc Document #: 15 Filed: 06/17/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


RANDY L. HANSON, JR.,
                                                                   ORDER
                             Plaintiff,
                                                                   20-cv-18-wmc
              v.

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.


          Pursuant to a stipulation for remand (dkt. #14) filed by the parties on June 17, 2020,

   IT IS HEREBY ORDERED that this matter is REMANDED to the Commissioner pursuant to

   sentence four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g) for further

   proceedings as set forth in that stipulation.

          Entered this 17th day of June, 2020.

                                                   BY THE COURT:

                                                   /s/
                                                   ___________________________________________
                                                   WILLIAM M. CONLEY
                                                   District Judge
